Exhibit 10.4

FORM OF

OMNIBUS AMENDMENT TO STOCK INCENTIVE PLAN AWARD

AGREEMENTS

This Omnibus AMENDMENT (“Amendment”), dated as of May 4, 2009, amends the terms
and conditions of those certain stock incentive plan award agreements governing
the terms of incentive awards granted under the Company’s 2000 Stock Incentive
Plan and its Amended and Restated Stock Incentive Plan (together, the “Plan”),
by and between Plum Creek Timber Company, Inc., a Delaware corporation (the
“Company”), and [Name of Employee] (“Employee”), an employee of Plum Creek
Timberlands, L.P., a Delaware limited partnership and wholly owned subsidiary of
the Company. Terms used herein, unless otherwise defined herein, shall have the
meanings ascribed to them in the Plan and in the specified award agreement.

RECITALS

WHEREAS, the Administrator is empowered pursuant to Section 10 of the Plan to
amend, without Participant consent, the terms of any award previously granted
under the Plan if such amendment does not impair the Participant’s rights under
the existing terms of the award and does not otherwise violate any provision of
the Plan.

WHEREAS, the Administrator has approved an amendment to each outstanding stock
option award issued under the Plan to define early retirement eligibility and to
extend the exercise period for vested stock options from 30 days to three years
from the date of such early retirement (or the Expiration Date of the stock
option, if earlier).

AMENDMENT

 

A. Agreements Amended

 

  1. The following award agreements are hereby amended as set forth in Sections
B, C and D of this Amendment:

 

  (a) Stock Option, Dividend Equivalent and Value Management Award Agreement
dated as of May 10, 2000 by and between the Company and Employee; Stock Option
and Dividend Equivalent Award Agreement dated as of January 25, 2001 by and
between the Company and Employee; Stock Option, Dividend Equivalent and Value
Management Award Agreement dated as of January 24, 2002 by and between the
Company and Employee; Stock Option and Dividend Equivalent Award Agreement dated
as of January 28, 2003 by and between the Company and Employee (collectively,
“Award Agreements for Plan Years 2000 through 2003”).

 

  (b) Stock Incentive Plan 2004 Award Agreement dated as of February 2, 2004 by
and between the Company and Employee; and Stock Incentive Plan 2005 Award
Agreement dated as of February 9, 2005 by and between the Company and Employee
(collectively, “Award Agreements for Plan Years 2004 and 2005”).

 

1



--------------------------------------------------------------------------------

  (c) Stock Incentive Plan 2006 Award Agreement dated as of February 3, 2006 by
and between the Company and Employee; Stock Incentive Plan 2007 Award Agreement
dated as of February 5, 2007 by and between the Company and Employee; Stock
Incentive Plan 2008 Award Agreement dated as of February 4, 2008 by and between
the Company and Employee; and Stock Incentive Plan 2009 Award Agreement dated as
of February 9, 2009 by and between the Company and Employee (collectively,
“Award Agreements for Plan Years 2006 through 2009”).

 

B. Amendment to Award Agreements for Plan Years 2000 through 2003

 

  1. Each of the Award Agreements for Plan Years 2000 through 2003,
respectively, is hereby amended by deleting Paragraph A.3(c) in its entirety and
inserting in its place Paragraph A.3(c) as follows:

If Employee’s employment with the Company terminates by reason of normal
retirement at or after age 65 or other retirement with the consent of the
Company’s Compensation Committee (the “Committee”), the portion of the Option
vested on the date of such retirement may be exercised by Employee at any time
during the period ending on the Expiration Date (as defined below). If
Employee’s employment with the Company terminates by reason of early retirement
at or after age 55 with ten or more years of service with the Company, the
portion of the Option vested on the date of such early retirement may be
exercised by Employee at any time during the period ending on the earlier of the
Expiration Date or the third anniversary of the date of such early retirement.
If Employee dies after any retirement (normal, early or other retirement
approved by the Committee), the vested portion of the Option may be exercised by
Employee’s estate (or the person who acquires the Option by will or the laws of
descent and distribution or otherwise by reason of the death of the Employee)
during the period ending on the earlier of the Expiration Date or the third
anniversary of the date of Employee’s death.

 

C. Amendment to Award Agreements for Plan Years 2004 and 2005

 

  1. Each of the Award Agreements for Plan Years 2004 and 2005, respectively, is
hereby amended by deleting Paragraph A.3(b) in its entirety and inserting in its
place Paragraph A.3(b) as follows:

If Employee’s employment with the Company terminates by reason of normal
retirement at or after age 65 or other retirement with the consent of the
Company’s Compensation Committee (the “Committee”), the portion of the Option
vested on the date of such retirement may be exercised by Employee at any time
during the period ending on the Expiration Date (as defined below). If
Employee’s employment with the Company terminates by reason of early retirement
at or after age 55 with ten or more years of service with the Company, the
portion of the Option vested on the date of

 

2



--------------------------------------------------------------------------------

such early retirement may be exercised by Employee at any time during the period
ending on the earlier of the Expiration Date or the third anniversary of the
date of such early retirement. If Employee dies after any retirement (normal,
early or other retirement approved by the Committee), the vested portion of the
Option may be exercised by Employee’s estate (or the person who acquires the
Option by will or the laws of descent and distribution or otherwise by reason of
the death of the Employee) during the period ending on the earlier of the
Expiration Date or the third anniversary of the date of Employee’s death.

 

D. Amendment to Award Agreements for Plan Years 2006 through 2009

 

  1. Each of the Award Agreements for Plan Years 2006 through 2009,
respectively, is hereby amended by deleting Paragraph B.3(b) in its entirety and
inserting in its place Paragraph B.3(b) as follows:

If Employee’s employment with the Company terminates by reason of normal
retirement at or after age 65 or other retirement with the consent of the
Committee, the portion of the Stock Option that is Vested on the date of such
retirement may be exercised by Employee at any time during the period ending on
the Expiration Date (as defined below). If Employee’s employment with the
Company terminates by reason of early retirement at or after age 55 with ten or
more years of service with the Company, the portion of the Stock Option that is
Vested on the date of such early retirement may be exercised by Employee at any
time during the period ending on the earlier of the Expiration Date or the third
anniversary of the date of such early retirement. If Employee dies after any
retirement (normal, early or other retirement approved by the Committee), the
portion of the Stock Option that is Vested may be exercised by Employee’s estate
(or the person who acquires the Option by will or the laws of descent and
distribution or otherwise by reason of the death of the Employee) during the
period ending on the earlier of the Expiration Date or the third anniversary of
the date of Employee’s death.

 

E. Miscellaneous.

1. Continuing Effect. Except as specifically provided herein, the award
agreements amended by this Amendment shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

2. No Waiver. This Amendment is limited as specified and the execution, delivery
and effectiveness of this Amendment shall not operate as a modification,
acceptance or waiver of any provision of any of the award agreements except as
specifically set forth herein.

3. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

 

3



--------------------------------------------------------------------------------

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Washington.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
its officer thereunto duly authorized as of the date referred to above.

Plum Creek Timber Company, Inc.

 

By:       Barbara L. Crowe   Vice President, Human Resources

Note: The foregoing Exhibit 10.4 to this Form 10-Q for the quarter ended
June 30, 2009 is a Form of Amendment to award agreements governing the terms of
long-term incentive awards issued under the Registrant’s stock incentive plan.
The award agreements identified in Section A of the Form of Amendment constitute
the agreements governing the terms of incentive awards granted to officers each
year, but do not reflect the dates of any “off-cycle” awards made in connection
with hiring and/or promotion of certain employees. Amendments identical in
substance to the foregoing Form of Amendment have been executed and made to all
such agreements that govern the terms of previously granted stock option awards
in addition to those identified in Section A.

 

4